DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/4/2022 has been entered. Amended Claims 1, 8 and 15 have been noted. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 now recites the limitation “a spreader defining an underside having a plurality of transverse ribs and including a stem, a first projection and a second projection, the stem defining an inlet opening that extends through the spreader, and an exterior opposite the interior” which is considered indefinite because it is unclear which element(s) that the “exterior” and “interior” are referring to since they could be referring to exteriors/interiors of the spreader, of the stem or of some other element altogether. The metes and bounds of the claim are consequently unclear.
	Claims 9-14 are rejected due to their dependency on Claim 8. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2018/0023815 A1) (hereinafter “Duffy”) in view of Cadima (US 2018/0306448 A1), Huang (US 6,318,993 B1) and Aguilar et al. (US 2018/0100655 A1) (hereinafter “Aguilar”).
	Regarding Claim 1, Duffy teaches of a gas burner for a cooktop (12) (see at least [0026] and Figs. 1, 2) comprising: 
	a spreader (16) and an orifice holder (10), wherein the orifice holder has a body (cylindrical body portion of element (10) that is disposed above element (150) that at least one groove is disposed within as shown in Fig. 9) that defines a cavity (the central cavity of element (10) as is shown in Fig. 9) in addition to a groove (vertical groove within the center of element (10) that is recessed as is shown in Figs. 5-9) in addition to a first lobe (A) and a second lobe (B) that extend radially outward from and between first and second side surfaces of the body opposite the cavity (see Examiner Annotated Fig. 6 below and note that each lobe is disposed on an opposite side surface of the body of orifice holder (10)), wherein the orifice holder is mutually engageable with the spreader (as is evident from elements (16) and (10) engaging with one another to form the burner assembly shown in Fig. 2).  
	Duffy fails to explicitly disclose an embodiment wherein the spreader extends along a major axis to define an elongated shape. However, spreaders that have an elongated shape are well known in the art. 
	Cadima discloses a relatable gas burner assembly (200) (see at least [0024] and Figs. 2-4) that comprises a spreader (210) that extends along a major axis to define an elongated shape (the elongated shape shown in Fig. 4). Cadima teaches that it is advantageous for a burner to define an elongated shape because it enables the burner to be used as a “griddle burner” (see at least [0024]-[0026] and Figs. 2-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Duffy by simply extending the shape of the spreader from a round configuration to an elongated configuration as taught by Cadima. Doing so would have enabled the burner to be used as a “griddle burner”.
	Furthermore, Duffy fails to explicitly teach that the spreader includes first and second projections that each extend away from the underside of the spreader at separate, spaced-apart locations therealong and are disposed opposingly adjacent to and coupled to at least one of the first and second lobes at a position outside of the body of the orifice holder. 
	Huang discloses a relatable gas burner (see Abstract and Figs. 1, 2) that comprises an orifice holder (50) and a spreader (20) (see Fig. 2). The orifice holder comprises first and second lobes (lobes (59) as can be observed in Fig. 2) (see at least Col. 5 lines 51-67 and Fig. 2 and note that the orifice holder comprise multiple pairs of first and second lobes (59)) and the spreader includes first and second projections (projecting portions of element (20) on either side of the “sockets” (53), (57) that receive the first and second lobes as shown in Fig. 2 and described in Col. 5 lines 51-67) that each extend away from the underside of the spreader at separate, spaced-apart locations therealong (as shown in Fig. 2) and are disposed opposingly adjacent to and coupled to at least one of the first and second lobes (59) at a position outside of a body (56) of the orifice holder thereby interlocking the spreader with the orifice holder (see at least Col. 5 lines 51-67 and Fig. 2). Huang teaches that this arrangement is advantageous because it provides means for indexing the spreader and evenly supporting it on top of the orifice holder (see at least Col. 5 lines 51-67 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the burner taught by Duffy by configuring the spreader to include first and second projections that each extend away from the underside of the spreader at separate, spaced-apart locations therealong and are disposed opposingly adjacent to and coupled to at least one of the existing first and second lobes at a position outside of the body of the orifice holder as taught by Huang. Doing so would have provided means for indexing the spreader and evenly supporting it on top of the orifice holder.  
	Furthermore, Duffy fails to explicitly show the underside of the spreader in the figures and accordingly fails to explicitly teach that the spreader has a stem that defines an inlet that opens through to the spreader in addition to an exterior that is equipped with a fin that is opposite to the inlet and configured to fit within the existing groove of the orifice holder body. However, such configuration is known in the art.  
	Aguilar discloses a relatable burner (10a) (see at least [0031] and Fig. 1) that comprises a spreader (38) and an orifice holder (110) (see at least [0032]-[0034] and Figs. 1-4). Aguilar teaches that the spreader has a stem (122) that defines an inlet (the central opening of stem (122) as shown in Fig. 3) that opens through to the spreader (see Figs. 1-3) in addition to an exterior (outer surface of element (122) that element (182) is disposed on as is shown in Fig. 2) that is equipped with a fin (182) opposite to the inlet that is configured to fit within a groove (186) of the orifice holder body (see Figs. 1-4). Aguilar teaches that this arrangement enables the spreader to align with the orifice holder in the “desired orientation” at least during installation (see at least [0034] and Figs. 3, 4). 
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the burner taught by Duffy by simply configuring the spreader to have a stem that defines an inlet that opens through to the spreader in addition to an exterior that is equipped with a fin that that is configured to fit within the existing groove of the orifice holder body based on the teachings of Aguilar. Doing so would have enabled the spreader to align with the orifice holder in the desired orientation at least during installation. Note that such modification would have necessarily resulted in the invention as claimed.   
	

    PNG
    media_image1.png
    703
    570
    media_image1.png
    Greyscale


	Regarding Claim 2, Duffy also teaches that the first and second lobes (A/B) of the orifice holder (10) extend radially from the body along respective radial axes that divide each of the first and the second lobes into respective portions with at least respective first and second sides (see at least Fig. 6 and [0027]-[0028])); and the combined burner of Duffy, Cadima, Huang and Aguilar would necessarily have first and second projections opposingly adjacent respective ones of the first and second sides since each of the first and second projections taught by Huang contact opposing sides of each respective lobe (see at least Fig. 2 of Huang and the rejection for Claim 1 above). 

	Regarding Claim 3: the combined burner of Duffy, Cadima, Huang and Aguilar would necessarily have first and second projections opposingly adjacent the first lobe and the second lobe respectively since each of the first and second projections taught by Huang contact opposing sides of each respective lobe (see at least Fig. 2 of Huang and the rejection for Claim 1 above). 

	Regarding Claim 4: Huang teaches that the first and second projections are opposingly adjacent the first lobe (since the first and second projections contact respective sides of the first lobe) (see at least Fig. 2 of Huang and the rejection for Claim 1 above) and Huang also that the spreader further includes a third projection and a fourth projection that engage respective sides of a second lobe (projecting portions of element (20) on either side of the “sockets” (53), (57) that receive the lobe (59) on the opposite side of the orifice holder relative to the first lobe as shown in Fig. 2 and described in Col. 5 lines 51-67). Since the combined burner incorporates the teachings of Huang wherein each lobe is engaged with a pair of projections, it follows that the combined burner which comprises first and second lobes (as taught by Duffy) would have a pair of projections engaging each lobe. Thus, the combination of Duffy, Cadima, Huang and Aguilar would have necessarily resulted in the invention as claimed. 

	Regarding Claim 5: In the combined burner of Duffy, Cadima, Huang and Aguilar wherein each of the two lobes (as taught by Duffy) would be in contact on either side with a respective pair of projections (as is taught by Huang) (see the rejection for Claim 1 above), it follows in the combined burner, wherein the first and second lobes which extend radially outward along a radial axis that bisect the body into first and second side surfaces and further divide each of the first and the second lobes into respective portions with at least respective first and second sides (as is shown in at least Fig. 6 of Duffy), that the first and third projections would be positioned adjacent the first side of the first and second lobes respectively and the second and fourth projections would be positioned adjacent the second side of the first and second lobes, respectively (see at least Fig. 6 of Duffy, Fig. 3 of Aguilar and the rejection for Claim 4 above). 

	Regarding Claim 6, Huang also teaches that the first projection and the second projection are opposingly adjacent the first lobe and the second lobe on respective facing sides thereof (see at least Fig. 2 of Huang and the rejection for Claim 1). It follows that the combined burner, which would incorporate these teachings of Huang (as presented above in the rejection for Claim 1), meets the limitations of Claim 6 as claimed. 

	Regarding Claim 7: Huang also teaches that the first projection and the second projection are opposingly adjacent the first lobe (see at least Fig. 2 of Huang and the rejection for Claim 1) and also teaches of third and fourth projections on the opposite side of the spreader that engage with their own second lobe (see at least Fig. 2 of Huang). As can readily be observed in Fig. 2 of Huang, the third projection is opposingly adjacent the second lobe with respect to either of the first and second projections such that it can engage the second lobe. The combined burner, which would incorporate these teachings of Huang (as presented above in the rejection for Claim 1), would have necessarily resulted in the invention as claimed. 

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Serenellini (US 2006/0196493 A1) and Huang. 
Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejection set forth in this Office Action, Duffy teaches of a burner for a cooktop (12) (see at least [0026] and Figs. 1, 2) comprising: 
	a spreader (16) and an orifice holder (10), wherein the orifice holder has a body (cylindrical body portion of element (10) that is disposed above element (150) that at least one groove is disposed within as shown in Fig. 9) that defines a cavity (the central cavity of element (10) as is shown in Fig. 9) in addition to a first lobe (A) and a second lobe (B) that extend radially outward from the body of the holder opposite the cavity (see Examiner Annotated Fig. 6 below and note that each lobe is disposed on an opposite side surface of the body of orifice holder (10)) along a radial axis defining a first side and a second side of each lobe (see Examiner Annotated Fig. 6), wherein the orifice holder is mutually engageable with the spreader (as is evident from elements (16) and (10) engaging with one another to form the burner assembly shown in Fig. 2). 
Duffy fails to explicitly show the underside of the spreader in the figures and accordingly fails to explicitly teach that the spreader has a stem that defines an interior opening that extends through the spreader, wherein the stem has an exterior portion that is opposite to the interior opening, a plurality of transverse ribs and first and second projections wherein the first and second projections extend away from the underside of the spreader and are spaced from the exterior portion of the stem and wherein the first projection is integrally formed with and extends from an end of at least one of the plurality of transverse ribs. However, such configuration is known in the art.  
	Serenellini discloses a relatable burner (1) that comprises a spreader (6) and an orifice holder (2) (see at least [0020] and Figs. 1, 2). Serenellini teaches that the spreader has a stem (10) that defines an interior opening (9) that extends through the spreader (see at least [0023] and Figs. 1, 2), wherein the stem has an exterior portion that is opposite to the interior opening (as shown in Figs. 1 and 2), a plurality of transverse ribs (11) in addition to a first projection (projection (6c) shown on the left hand side of Fig. 2) and a second projection (projection (6c) shown on the right hand side of Fig. 2), wherein the first and second projections extend away from the underside of the spreader (see at least [0022] and Fig. 2) and are spaced from the exterior portion of the stem (as shown in Figs. 1, 2) and wherein the first projection is integrally formed with and extends from an end of at least one of the plurality of transverse ribs (the lower most end with respect to Fig. 1) (see at least [0020]-[0025] and Fig. 2). Serenellini teaches that the plurality of ribs increase rigidity of the spreader while the first and second projections center the spreader and facilitate the entrance of air into the burner via the stem (see at least [0022]-[0025] and Figs. 1, 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Duffy by configuring the spreader to have a stem that defines an interior opening that extends through the spreader, wherein the stem has an exterior portion that is opposite to the interior opening, a plurality of transverse ribs and first and second projections wherein the first and second projections extend away from the underside of the spreader and are spaced from the exterior portion of the stem and wherein the first projection is integrally formed with and extends from an end of at least one of the plurality of transverse ribs as taught by Serenellini. Doing so would have increased rigidity of the spreader and would have facilitated the entrance of air into the burner via the stem. Note that such modification would have necessarily resulted in the existing stem of the spreader being received in the existing cavity of the body of the holder as claimed. 
	Furthermore, Duffy (and Serenellini) fail to teach that the holder is mutually engageable with the spreader at least during operation of the burner including by positioning of the first and second projections opposingly adjacent and coupled to at least one of the existing lobes. 
	Huang discloses a relatable gas burner (see Abstract and Figs. 1, 2) that comprises an orifice holder (50) and a spreader (20) (see Fig. 2). The orifice holder comprises first and second lobes (lobes (59) as can be observed in Fig. 2) (see at least Col. 5 lines 51-67 and Fig. 2 and note that the orifice holder comprise multiple pairs of first and second lobes (59)) and the spreader includes first and second projections (projecting portions of element (20) on either side of the “sockets” (53), (57) that receive the first and second lobes as shown in Fig. 2 and described in Col. 5 lines 51-67) that each extend away from the underside of the spreader and are disposed opposingly adjacent to and coupled to at least one of the first and second lobes during operation of the burner thereby interlocking the spreader with the orifice holder (see at least Col. 5 lines 51-67 and Figs. 1, 2). Huang teaches that this arrangement is advantageous because it provides means for indexing the spreader and evenly supporting it on top of the orifice holder during operation (see at least Col. 5 lines 51-67 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the burner taught by Duffy and Serenellini by configuring the first and second projections to be opposingly adjacent and coupled to at least one of the existing lobes, at least during operation of the burner, as taught by Huang. Doing so would have provided means for indexing the spreader and evenly supporting it on top of the orifice holder during operation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 9, the combination of Duffy, Serenellini and Huang also teaches that the first projection is positioned on the first side of the at least one lobe and that the second projection is positioned on the second side of the at least one lobe (see at least Fig. 6 of Duffy, Fig. 2 of Huang and the rejection for Claim 8 above). 

	Regarding Claim 10, the combination of Duffy, Serenellini and Huang also teaches that the at least one lobe includes a first lobe (A) and a second lobe (B) extending along respective radial axis, the radial axis defining first and second sides of the first and second lobes, respectively (see at least Examiner Annotated Fig. 6 and the rejection for Claim 8 above).

	Regarding Claim 11, the combination of Duffy, Serenellini and Huang also teaches that the first projection is positioned on the first side of the first lobe and that the second projection is positioned on the second side of the second lobe (see at least Fig. 6 of Duffy, Fig. 2 of Huang and the rejection for Claim 8 above).

	Regarding Claim 12, the combination of Duffy, Serenellini and Huang also teaches that the spreader further includes a third projection (element (6c) in the lower portion of Fig. 2 of Serenellini), wherein the third projection would be opposingly adjacent the second lobe with respect to one of the first or second projections (see at least Fig. 6 of Duffy, Fig. 2 of Serenellini and the rejection for Claim 8 above).

	Regarding Claim 13, the combination of Duffy, Serenellini and Huang also teaches that the first projection is positioned on the first side of the first lobe; the second projection positioned on the second side of the first lobe and opposingly adjacent the first lobe with the first projection; and that the third projection is opposingly adjacent the second lobe with one of the first or second projections (see at least Fig. 6 of Duffy, Fig. 2 of Serenellini and the rejection for Claim 12 above).

	Regarding Claim 14, the combination of Duffy, Serenellini and Huang also teaches that the spreader further includes a fourth projection (element (13) of Serenellini), wherein the fourth projection would be opposingly adjacent to the second lobe with the third projection (see at least Fig. 6 of Duffy, Fig. 2 of Serenellini and the rejection for Claim 13 above).

Regarding Claim 15, Duffy teaches of a cooktop (Fig. 1) comprising: 
an upper housing (12) defining an exterior, an interior, and an aperture (aperture that element (10) is disposed within) (see at least [0026] and Figs. 1-3); 
	a spreader (16) positioned on the upper housing (see Fig. 2); and 
a holder (10) rigidly affixed on the interior of the upper housing (via at least elements (150) and (50)) (see at least [0028], [0042] and Figs. 3, 4) and including at least one lobe (A, B) extending radially outward from the holder along a radial axis that divides the at least one lobe into a first side and a second side (see Examiner Annotated Fig. 6), the holder being mutually engageable with the spreader (as is evident from elements (16) and (10) engaging with one another to form the burner assembly shown in Fig. 2). 
Duffy fails to explicitly show the underside of the spreader in the figures and accordingly fails to explicitly teach that the spreader has a plurality of projections extending away from the underside and aligned with the aperture of the upper housing. However, such configuration is known in the art. 
	Serenellini discloses a relatable burner (1) that comprises a spreader (6) and an orifice holder (2) (see at least [0020] and Figs. 1, 2). Serenellini teaches that the spreader has a plurality of transverse ribs (11) in addition to a plurality of projections (6c, 13) extending away from the underside and aligned with central aperture (9) (see at least [0022], [0028] and Fig. 2). Serenellini teaches that the plurality of projections center the spreader, stabilize the spreader and facilitate the entrance of air into the burner (see at least [0022]-[0025], [0028] and Figs. 1, 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Duffy by configuring the spreader to have a plurality of projections extending away from the underside and aligned with the aperture of the upper housing as taught by Serenellini. Doing so would have centered the spreader, stabilized the spreader and facilitated the entrance of air into the burner.  
	Furthermore, Duffy (and Serenellini) fails to teach that at least one projection of the plurality of projections defines a single contact point with the at least one lobe within an apex region of the at least one lobe during operation of the cooktop (note that the limitation “an apex region of the at least one lobe” is being interpreted as an external most region of the at least one lobe that can contact another element).
	Huang discloses a relatable gas burner (see Abstract and Figs. 1, 2) that comprises an orifice holder (50) and a spreader (20) (see Fig. 2). The orifice holder comprises a plurality of (lobes (59) as can be observed in Fig. 2) (see at least Col. 5 lines 51-67 and Fig. 2 and note that the orifice holder comprise multiple pairs of first and second lobes (59)) and the spreader includes a plurality of projections (projecting portions of element (20) on either side of the “sockets” (53), (57) that receive the first and second lobes as shown in Fig. 2 and described in Col. 5 lines 51-67) that are mutually engaged with an apex region of the lobes (the side apex region of each lobe (59) as is shown in Fig. 2 that makes contact with a respective projection) during operation of the cooktop thereby interlocking the spreader with the holder (the lobes, and their apex region, securely fit between the projections to fill the “sockets” formed therebetween during operation - see at least Col. 5 lines 51-67). As can be observed in Figs. 2 and 3 of Huang, each projection only contacts a respective lobe at a single contact point of the lobe on its apex region - thus “at least one projection of the plurality of projections defines a single contact point with the at least one lobe within an apex region of the at least one lobe during operation of the cooktop” as claimed. Huang teaches that this arrangement is advantageous because it provides means for indexing the spreader and evenly supporting it on top of the orifice holder during operation (see at least Col. 5 lines 51-67 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the burner taught by Duffy and Serenellini by configuring 
at least one projection of the plurality of projections to define a single contact point with the at least one lobe within an apex region of the at least one lobe during operation of the cooktop based on the teachings of Huang. Doing so would have provided means for indexing the spreader and evenly supporting it on top of the orifice holder. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, the combination of Duffy, Serenellini and Huang also teaches that the plurality of projections are opposingly adjacent the at least one lobe (see at least Fig. 6 of Duffy, Fig. 2 of Serenellini and the rejection for Claim 15 above).

	Regarding Claim 17, the combination of Duffy, Serenellini and Huang also teaches that the at least one lobe (A, B) includes a first lobe (A) and a second lobe (B) (see Examiner Annotated Fig. 6), the first and second lobes respectively extending radially outward from the holder along respective radial axis defining the first and second sides of the first and second lobes, respectively (see at least Fig. 6 of Duffy and the rejection for Claim 15 above).

	Regarding Claim 18, the combination of Duffy, Serenellini and Huang also teaches the plurality of projections includes a first projection (projection (6c) on the left hand side of Fig. 2 of Serenellini) and a second projection (projection (6c) on the right hand side of Fig. 2 of Serenellini); wherein the first projection is mutually engageable with the apex region of the first lobe (since each projection would be in contact with the apex region of a lobe as taught by Huang); and the second projection is adjacent the first lobe on the second side (see at least Fig. 6 of Duffy, Fig. 2 of Serenellini and the rejection for Claim 15 above).

	Regarding Claim 19, the combination of Duffy, Serenellini and Huang also teaches that the plurality of projections further includes a third projection (element (6c) in the lower portion of Fig. 2 of Serenellini), and a fourth projection (13) (see Fig. 2 of Serenellini), wherein the third and fourth projections would be opposingly adjacent the second lobe (B) on the first side and the second side, respectively (see at least Fig. 6 of Duffy, Examiner Annotated Fig. 6, Fig. 2 of Serenellini and the rejection for Claim 15 above).

	Regarding Claim 20, the combination of Duffy, Serenellini and Huang also teaches that at least two of the plurality of projections are opposingly adjacent the first lobe (A) and the second lobe (B), respectively (see at least Fig. 6 of Duffy, Examiner Annotated Fig. 6, Fig. 2 of Serenellini and the rejection for Claim 15 above).

Response to Arguments
The arguments filed 1/4/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended now overcome the combinations of prior art that were relied upon in the 103 rejections previously set forth. Specifically, Applicant contends that: 
	“the assertion that Huang discloses structures that arguably read on the term ‘projections’ that interact with other features that arguably read on the term ‘lobes,’ as found in the claims does not teach an obvious modification of the burner taught in Duffy to arrive at an arrangement including the claimed projections that interact with the specific lobes present in the Duffy burner in the specifically-claimed manner.” 
	This argument is not persuasive because Duffy already teaches of a holder with first and second lobes and Huang teaches that it is advantageous to configure a spreader to be engageable with lobes of a holder via projections of the spreader to thereby provide means for indexing the spreader and evenly supporting it on top of the holder during operation (as is provided above in the rejection for Claim 1). In the instant case, the combination would result in the existing lobes of the holder taught by Duffy interacting with corresponding projections of the spreader that would make contact with the existing lobes of the holder during operation since that is the only way that the teachings of Huang could be carried out.   
	Note that MPEP 2141.03 provides that “‘A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.’ KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). ‘[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.’ Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’ Id. at 418, 82 USPQ2d at 1396.” (bolding added for emphasis). In the instant case, the projections taught by Huang would necessarily need to contact the existing lobes of the holder taught by Duffy to facilitate the “indexing” and “supporting” functions taught by Huang and one of ordinary skill in the art would have readily been able to realize that and “fit the teachings of multiple patents together like pieces of a puzzle”. Therefore, this argument is not persuasive.  

	Applicant also contends that:
	“while Serenellini is asserted as teaching a projection that is integrally formed with and extends from at least one of a plurality of transverse ribs, it does not teach or suggest that the first projection extends from an end of the at least one of the plurality of transverse ribs. For these reasons, the cited combination of Duffy, Serenellini and Huang fails to render the claimed burner for a cooktop obvious. Applicant, therefore, respectfully asserts that claim 8 is allowable.” 
	This argument is not persuasive because an “end” without any further limitation can be any end and in the instant case, the lower most “end” of the ribs taught buy Serenellini are integrally formed with projections (6c) as is shown in at least Figs. 1 and 2 (see Figs. 1, 2 of Serenellini and the rejection for Claim 8 above). Therefore, Claim 8 is still too broad to overcome the prior art of record (as is presented above in this Office Action) and this argument is not persuasive. 

	Applicant also contends that:
	“The additional assertion that Huang teaches that the legs are received within the sockets in contact therewith, including in an apex region, teaches that at least one projection of the plurality of projections is mutually engaged with an apex region of the at least one lobe does not overcome the deficiencies thereof in respect to that arrangement of features. Further, the arrangement disclosed in Serenellini would be understood as placing the entire sides of the asserted projections in contact with the corresponding sides of the legs such that there is no single contact point with the at least one lobe within an apex region, as now claimed in claim 15.” 
	This argument is not persuasive because in the combined apparatus, one projection would contact one lobe at a single contact point in the same fashion as the invention of the instant application (as is presented above in this Office Action). Note that it is the combination of references that is being relied upon in each rejection and that the previously relied upon combination in the previous rejection for Claim 15 can still be used to reject Claim 15 (see the rejection for Claim 15 above). Thus, Claim 15 is still too broad to overcome the prior art of record.  
	It is recommended that Applicant further amend the claims to better define the shape/structure/location of the projections. It should be noted that the orifice holder taught by Duffy appears to be identical to the orifice holder of the instant application and includes the same lobes (juxtapose Fig. 6 of Duffy with Fig. 2 of the instant application). However, Duffy does not show the underside of the spreader and accordingly does not show any shape/structure/location of projections. Thus, it is recommended that Applicant focus on this feature to endeavor to overcome the prior art of each of Duffy in addition to the projection teachings taught by Serenellini, Aguilar and Huang.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker et al. (US 2003/0015518 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        4/8/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762